DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 11/18/2021, this is a Notice of Allowance wherein Claims 1-10, 12-18, and 20 are currently allowed in the instant application.
-. It is noted that claims 1, 12, and 20 have been amended.
-. It is noted that claims 11 and 19 have been canceled.
                           Allowable Subject Matter
 After a further search and thorough examination of the present application, claims 1-10, 12-18, and 20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 11/18/2021 (see Applicant’s remarks, pages 7-9).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-10, 12-18, and 20  are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 12 and 20. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 10,766,137 to Porter - which is directed to using artificial intelligence or machine learning systems to build and use computer models for evaluating the success of a robotic system in performing a given task. For example, a training system can capture videos of a robot performing a task and provide these videos to the computer model for automated evaluation. The result of this evaluation by the computer model can be used to generate and/or recalibrate the control policy that dictates what sequence of actions the robot will take to perform the task. By using machine-learned computer models to evaluate task performance, the present technology is able to identify the factors that lead to success at a task and then leverage knowledge of those factors to develop robotic control policies without requiring significant human oversight throughout the process.
US 2012/0215354 to Krasny et al - which is directed to an alternate method for collision-checking the surrounding environment. For the method described above, the environment is scanned and a parameterized volume fitted to the scanned data. This volume was then used to perform collision checking for path planning. Although this approach was efficient, it may be limited to applications in which a similar volume could be used to describe the environment, namely, confined space applications. With the alternate method, scanned data is voxelized by boxing the data into 3D volumetric pixels, called voxels. This is the equivalent of 3D rasterization and produces a 3D occupancy grid of the scanned data. The robot bounding boxes are then voxelized as well, and all voxels occupied by the robot are checked to ensure that they don't overlap voxels occupied by the scanned data, as illustrated in FIG. 11. Thus, the alternate method provides a much more general approach, which allows the robot system to be operated in almost any environment, including both confined spaces and non-confined spaces. Additionally, the alternate method utilizes a Graphics Processor Unit (GPU), which supports vector operations and greatly reduces computation times, for collision avoidance processing.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A system, comprising: at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the at least one computer hardware processor, cause the at least one computer hardware processor to perform: receiving, from one or more sensors, sensor data relating to a robot, wherein the sensor data comprises a voxel grid relating to the robot, wherein each voxel in the voxel grid is either occupied or not occupied, wherein the voxel grid is generated by capturing a three- dimensional point cloud relating to the robot, segmenting the three-dimensional point cloud into one or more object point clouds, and converting the one or more object point clouds into the voxel grid; generating, using a statistical model, based on the sensor data, first control information for the robot to accomplish a task; transmitting, to the robot, the first control information for execution of the task; and receiving, from the robot, a result of execution of the task.” 
Regarding Claim 12, “At least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform: receiving, from one or more sensors, sensor data relating to a robot, wherein the sensor data comprises a voxel grid relating to the robot, wherein each voxel in the voxel grid is either occupied or not occupied, wherein the voxel grid is generated by capturing a three-dimensional point cloud relating to the robot, segmenting the three-dimensional point cloud into one or more object point clouds, and converting the one or more object point clouds into the voxel grid; generating, using a statistical model, based on the sensor data, first control information for the robot to accomplish a task; transmitting, to the robot, the first control information for execution of the task; and receiving, from the robot, a result of execution of the task.”
Regarding Claim 20, “A method, comprising: receiving, from one or more sensors, sensor data relating to a robot, wherein the sensor data comprises a voxel grid relating to the robot, wherein each voxel in the voxel grid is either occupied or not occupied, wherein the voxel grid is generated by capturing a three-dimensional point cloud relating to the robot, segmenting the three-dimensional point cloud into one or more object point clouds, and converting the one or more object point clouds into the voxel grid; generating, using a statistical model, based on the sensor data, first control information for the robot to accomplish a task; transmitting, to the robot, the first control information for execution of the task; and receiving, from the robot, a result of execution of the task.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-10, and 13-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 12.

c.	Therefore, Claims 1-10, 12-18, and 20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B